Citation Nr: 0433745	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-05 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the notice of disagreement was timely filed to a 
May 2001 rating decision, denying service connection for 
hepatitis B.  

2.  Entitlement to service connection for right lower 
quadrant pain to include diverticulitis.  

3.  Entitlement to an initial compensable rating for 
hypertension. 

4.  Entitlement to an initial compensable rating for 
migraine. 


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran retired with 20 years of naval service in 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In January 2004, the RO issued a statement of the case, 
addressing the timeliness of the notice of disagreement to 
the May 2001 rating decision, denying service connection for 
hepatitis B.  To the extent the veteran's testimony raises 
the issue on appeal, the issue is perfected for appellate 
review. 

Also as the veteran appealed the ratings assigned following 
the grants of service connection for hypertension and for 
migraine, the Board has characterized the issues as initial 
ratings with the potential for staged ratings, that is, 
separate ratings for separate periods of time based on facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In January 2004, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of the hearing is part of 
the record. 

Other Procedural Matters

At the hearing, the Board accepted testimony on the claims of 
service connection for an epidermal cyst and a left shoulder 
disability.  In a March 2004 rating decision, the RO granted 
service connection for the cyst.  As the claim for service 
connection has been resolved in the veteran's favor, there is 
no remaining question for review on appeal by the Board.  

On the claim of service connection for a left shoulder 
disability, in a March 2004 rating decision, the RO denied 
the claim.  In a letter, dated March 17, 2004, the RO 
notified the veteran of the adverse determination and of his 
procedural and appellant rights.  The veteran has the 
remainder of the one-year period from the date of the notice 
of the adverse determination to file a notice of disagreement 
in order to initiate an appeal of this issue.

At the hearing, the Board also accepted testimony on the 
rating for the service-connected right shoulder disability.  
The record shows that the veteran did not file a substantive 
appeal, regarding the issue, following the September 2003 
statement of the case.  As the issue has not been perfected, 
the Board lacks jurisdiction to review the issue on appeal.  
For this reason, the Board is referring the issue as a claim 
for increase to the RO for appropriate action. 

The claim of service connection for right lower quadrant pain 
to include diverticulitis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's statement, expressing dissatisfaction with 
the rating decision, denying the claim of service connection 
for hepatitis B, was received at the RO on March 20, 2003, 
more than one year following the June 11, 2001, mailing of 
the notification of the RO's decision and of the veteran's 
procedural and appellate rights. 

2.  Prior to March 7, 2003, hypertension was manifested by 
diastolic readings predominantly less than 100. 

3.  From March 7, 2003, hypertension is manifested by 
diastolic readings predominantly 110 or more, requiring 
continuous medication.

4.  During the appeal period, headaches associated with 
migraine were not characteristically prostrating averaging 
one in 2 months over several months. 




CONCLUSIONS OF LAW

1.  The veteran did not timely file a notice of disagreement, 
following the June 11, 2001, notification of the decision by 
the RO, denying service connection for hepatitis B, and Board 
lacks appellate jurisdiction to review the RO's decision.  
38 U.S.C.A. §§ 7104(a), 7105(a), (West 2002); 38 C.F.R. §§ 
20.200, 20.201,  20.302 (2003).  

2.  Prior to March 7, 2003, the criteria for a compensable 
rating for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2004).

3.  From March 7, 2003, the criteria for a 20 percent rating 
for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § § 4.7, 4.104, Diagnostic Code 7101 
(2004).

4.  During appeal period, the criteria for a compensable 
rating for headaches associated with migraine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Timeliness Issue 

On the timeliness issue, the VCAA essentially addresses the 
development of a claim for VA benefits.  The timeliness issue 
is a procedural threshold that confers jurisdiction and the 
matter of development of the evidence to substantiate the 
merits of the claim for benefits and the responsibilities of 
VA and the claimant to obtain evidence does not arise.  To 
the extent that the VCAA may apply, the veteran was given 
VCAA notice in the January 2004 statement of the case, 
addressing the timeliness of the notice of disagreement.  
Under these circumstances, no further VCAA notice is 
required. 

Ratings for Hypertension and Migraine 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice after the 
adjudication of the ratings for hypertension and migraine.  
The Board finds, however, that the out-of-sequence VCAA 
notice is not prejudicial to the veteran for the reasons 
specified below.  

In the February 2003 statement of the case and in a November 
2003 letter, the RO notified the veteran of the VCAA, 
including the type of evidence needed to substantiate the 
claim, namely, evidence that the service-connected 
disabilities had increased in severity.  The veteran was 
informed that VA would obtain service VA records and records 
of other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain the records on his 
behalf.  The veteran was notified to submit any additional 
evidence not previously identified.  After the veteran was 
provided VCAA notice, the veteran submitted additional 
evidence, he was afforded VA examinations, and he offered 
testimony on the issues.  

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has waived initial 
consideration by the RO of the reports of VA examinations in 
January 2004.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

I.  Timeliness of the Notice of Disagreement to the Denial of 
Service Connection for Hepatitis B 

Factual Background 

In a May 2001 rating decision, the RO adjudicated nineteen 
issues, including service connection for hepatitis B, which 
was denied.  The RO notified the veteran of the May 2001 
rating decision as to all the issues including the adverse 
determinations and of his procedural and appellate rights in 
a letter, dated June 11, 2001.  

In response to the notice of June 11, 2001, the veteran 
submitted a list of issues that he disagreed with.  The list, 
which was received in May 2002, did not include the denial of 
service connection for hepatitis B.  In correspondence, 
received in July 2002, the veteran elected to have his case 
reviewed by the Decision Review Officer.  While the veteran 
referred to several issues, he did not refer to the denial of 
service connection for hepatitis B.  

In statements, received in March and September 2003, the 
veteran referred to the claim of service connection for 
hepatitis B, and he indicated the intent to appeal the denial 
of service connection for hepatitis B. 

In October 2003, the RO notified the veteran that the 
document, received in September 2003, was not acceptable as a 
notice of disagreement to the May 2001 rating decision, 
denying service connection for hepatitis B, because it was 
not timely filed.  The RO informed the veteran that he had 
the right to appeal the timeliness issue.  The veteran then 
filed a notice of disagreement and the RO addressed the issue 
in the statement of the case, dated in January 2004.  The 
appeal of the issue was perfected by the veteran's testimony 
at the hearing in January 2004, which has been transcribed.  
38 C.F.R. § 20.202. 

Legal Criteria 

A decision on a claim for VA benefits is subject to one 
review on appeal to the Secretary of VA.  A final decision on 
such an appeal is made by the Board of Veterans' Appeals.  38 
U.S.C.A. § 7104(a).  

Appellate review is initiated by a timely filed notice of 
disagreement and completed by a timely filed substantive 
appeal after a statement of the case is furnished.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

A claimant must file a notice of disagreement with a 
determination by the agency of original jurisdiction (RO) 
within one year from the date that the RO mails notice of the 
determination to him.  Otherwise, that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).  If the 
notice contains determinations on several issues at the same 
time, the claimant must identify the specific determination 
he disagrees with.  38 C.F.R. § 20.201. 
Analysis 

At the hearing in January 2004, the veteran consented to the 
hearing as his substantive appeal.  In an earlier statement, 
the veteran stated that he timely submitted the paperwork in 
March 2003.  

The record shows that the RO notified the veteran of several 
determinations, including the denial of service connection 
for hepatitis B in a letter, dated June 11, 2001.  Therefore, 
the veteran had one year from that date or until June 11, 
2002, to file a notice of disagreement.  In the notice of 
procedural and appellate rights provided to the veteran in 
June 2001, the veteran was told he had one year from the date 
of the June 11, 2001, letter to file a notice of 
disagreement, and if more than one claim was denied, he had 
to identify the claims he was appealing.  

Within the one-year period prior June 11, 2002, the veteran 
submitted a document, received in May 2002, but the veteran 
did not identify the denial of service connection for 
hepatitis B as an issue he disagreed with.  Other 
correspondence, received in July 2002, was not only beyond 
the one-year period, but the veteran did not express 
disagreement with the denial of service connection for 
hepatitis.  When the veteran finally expressed his intent to 
appeal the issue, the documents were received in March and 
September 2003, clearly beyond the filing deadline of June 
11, 2002.  

For these reasons, the veteran did not timely file a notice 
of disagreement with the May 2001 rating decision, denying 
service connection for hepatitis B, and the Board lacks 
jurisdiction to review on appeal the merits of the claim. 

The veteran may petition the RO to reopen the claim by 
submitting new and material evidence. 



II.  Ratings for Hypertension and Migraine 

Factual Background 

The service medical records disclose that on retirement 
examination the veteran reported a history of high blood 
pressure and headaches.  The examiner commented that blood 
pressure was labile and that the headaches were vascular. 

In January 2000, the veteran filed his original application 
for VA disability compensation, claiming service connection 
for hypertension and headaches. 

In a May 2001 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
rating under Diagnostic Code (DC) 7101.  The RO also granted 
service connection for migraine and assigned a noncompensable 
rating under DC 8100.  The veteran then perfected an appeal 
of the initial ratings, following the grants of service 
connection. 

Hypertension 

On initial VA examinations in June 2000, the blood pressure 
readings were 132/84, 134/82, and 132/82 with medication.  
The diagnosis was essential hypertension.  

VA records, covering the period from May 2000 to June 2003, 
contain blood pressures reading as follows: 142/92 (May 
2000); 138/92, 162/106, 142/84 (June 2000); 124/78 (August 
2000); 114/64, 118/68 (September 2000); 116/69 (November 
2000); 122/80 (December 2000); 100/68 (February 2001), 138/89 
(March 2001); 122/76, 114/72, 117/53 (April 2001); 122/84, 
120/94, 118/76 (June 2001); 132/86 (August 2001); 150/96 
March 2002); 136/84 (May 2002); 140/106 (July 2002); 148/98 
(December 2002); and 130/84 (February 2003); 150/112, 
140/100, 136/98, 152/96, 140/106, 150/93, 140/100, 145/80 
(March 2003); 150/114 (April 2003); and 130/90 (June 2003).  
A blood pressure reading of 160/110 was recorded at a Federal 
health-care facility on March 7, 2003. 

On VA examination in January 2004, blood pressure readings 
were 178/118, 180/118, and 156/112 with medication. 

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7. 

Under DC 7101, diastolic pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or a history 
of diastolic pressure predominantly 100 or more on continuous 
medication is 10 percent disabling.  The criteria for a 20 
percent rating are diastolic pressure readings predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
Diastolic pressure readings predominantly 120 or more are 40 
percent disabling. 

Analysis 

From May 2000 to February 2003, there were over 20 blood 
pressure readings.  Of these only two had diastolic pressure 
more than 100.  Clearly, the diastolic readings were 
predominantly below 100 and the criteria for a 10 percent 
rating, the minimum schedular rating, had not been met.  

The record shows that beginning March 7, 2003, there were 14 
blood pressure readings, including the readings on VA 
examination in January 2004.  Of these nine readings had 
diastolic pressure 100 or more and six of these were 110 or 
more.  There were no diastolic readings of 120 or more.  

The nine diastolic readings of 100 or more with six more than 
110 more nearly approximate the criteria for a 20 percent 
rating, beginning from March 7, 2003. 

As there were no diastolic readings of 120 or more, the 
criteria for a 40 percent have not been met. 

Migraine 

On initial VA examination in June 2000, the veteran 
complained of being tired and fatigued during a headache and 
that he lost a lot of functional ability.  The neurological 
examination was within normal limits.  The diagnosis was 
migraine. 

VA records, covering the period from May 2000 to June 2003, 
disclose that the veteran complained of a migraine headache 
in April 2001, which resolved with rest and medication.  The 
next recorded complaints of migraine were in November and 
December 2002.  Then the veteran complained of a headache 
with nausea and photosensitivity.  The veteran was instructed 
to lie down in a quiet dark room when he had a migraine. 

In June 2002, the veteran was seen at a Federal health-care 
facility for several complaints including a headache. 

On VA examination in January 2004, the veteran stated that he 
has had migraine since 1997 associated with nausea and light 
and noise sensitivity.  He stated that if he were at home 
with a headache he would lie down and sleep and if he were at 
work he worked through the headache.  He indicated that at 
work on occasion he was allowed to rest in the staff lounge 
when he has acute pain.  The diagnosis was migraine headaches 
on treatment. 

In January 2004, the veteran testified that he had headaches 
every day, but that he rarely missed work. 



Rating Criteria 

Under DC 8100, migraine with characteristic prostrating 
attacks averaging one in 2 months over last several months 
warrant a 10 percent rating.  Migraine with less frequent 
attacks warrants a zero percent rating.

After review of the record, the Board finds that during the 
appeal period there have been three documented migraine 
headaches with characteristic prostrating attacks, one in 
April 2001, one in November 2002, and one in December 2002, 
which do not meet the frequency required for a compensable 
rating.  Although the veteran has reported recurring 
headaches, he is able to work through an attack while at work 
with an occasional concession to rest when the pain is acute.  
As this is an initial rating case, the Board has considered 
staged ratings, but at no time during the appeal did the 
veteran met the criteria for a compensable rating.  For these 
reasons, the criteria for a compensable rating have not been 
met. 


ORDER

As the notice of disagreement was not timely filed, following 
the June 11, 2001, notification by the RO of the decision, 
denying service connection for hepatitis B, the appeal of the 
issue is dismissed. 

Prior to March 7, 2003, an initial compensable rating for 
hypertension is denied.  

From March 7, 2003, an initial rating of 20 percent for 
hypertension is granted, subject to the law and regulations, 
governing the award of monetary benefits. 

During the appeal period, an initial compensable rating for 
migraine is denied.  




REMAND 

On the issue of service connection for right lower quadrant 
pain to include diverticulitis, the RO scheduled the veteran 
for a VA examination, but then reported that the veteran 
failed to report for the examination.  In a March 2003 
statement, the veteran indicated that he did not miss his 
appointment. 

The record shows that the veteran was scheduled for seven 
examinations and six examinations were conducted.  As it is 
unclear from the record whether a good cause exception exists 
and as the record does not contain sufficient medical 
evidence to decide the claim, the Board determines that the 
VA examination should be rescheduled.  For this reason, the 
claim is remanded to the RO for the following action. 

1.  At this stage of the appeal to ensure 
compliance with the VCAA in accordance 
with 38 U.S.C.A. § 5103, the veteran is 
notified that he should provide any 
evidence in his possession, not already 
of record, that pertains to the claim.  

2.  Schedule the veteran for a VA 
examination to determine the etiology of 
the right quadrant pain and to determine 
whether the veteran has diverticulitis.  
The veteran's file must be made available 
for review by the examiner.  

a.  In formulating a diagnosis, the 
examiner is asked to consider and 
comment on the findings in the 
service medical records:  

In June 1999, following a 
colonoscopy, the service physician 
noted diverticulosis.  In July 1999, 
diverticula were found on a small 
bowel series.  In December 1999, it 
was reported that the veteran was 
being treated for diverticulitis.  
After service, VA records document a 
history of both diverticulosis and 
diverticulitis and continuing 
gastrointestinal symptoms. 

b.  If diverticulosis is found, the 
examiner is also asked express an 
opinion as to whether diverticulosis 
is a disease process. 

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



